Although I concur in the result reached by the majority, I write to express my reservations concerning a couple of points encompassed by the majority opinion.
Initially, I find troublesome the precedent from this court suggesting that the applicant for an award of attorney fees need not produce any evidence of necessity or reasonableness in the probate court. Although most professionals are required to present such evidence in support of claims for payment, our precedent exempts attorney fees awards, concluding that the probate judge has the expertise to determine those issues without such evidence. Without evidence of reasonableness or necessity, however, those opposing the application are left to speculate about the trial court's probable grounds for finding the requested fees are either reasonable or necessary. Given the contested nature of the proceedings, an applicant for an award of attorney fees should have the minimal obligation of producing evidence that the fees requested are both reasonable and necessary. Nonetheless, because the precedent from this court indicates to the contrary, and in an effort to maintain consistency, I reluctantly conform my opinion in this case to that precedent.
Compounding my difficulties with the majority opinion is the trial court's ruling on the question of privilege, as raised in the second assignment of error. Given this court's precedent eliminating the administrator's need to present evidence that the requested fees are reasonable and necessary, the trial court should hesitate to limit cross-examination in the areas that allow the opposing party an opportunity to probe the proffered support for an award of fees. Here, however, in the first two instances cited in the majority opinion, appellants failed to request *Page 873 
the in camera inspection that the trial court afforded them; as a result, appellants in effect abandoned what may have been a valid avenue of cross-examination.
In the third instance, however, the majority finds no error in the trial court's having limited cross-examination that sought to delve into the subject matter of internal conferences between the administrator and his law firm. I find the inquiry permissible, at least in part. Nonetheless, given the record in this case, I am unable to find the error to be prejudicial: the administrator presented ample evidence in support of his application, which the trial court clearly found persuasive.
In sum, given the precedent from this court which allows a probate judge to award attorney fees without evidence that the fees are reasonable and necessary, the trial court should allow a full cross-examination of the administrator. To do otherwise limits the party opposing the award in its attempts to point out any problems in the fee application. Nonetheless, because I am unable to find prejudice on this record, I concur in the result reached in the majority opinion.
DESHLER, J., concurs in the foregoing concurring opinion.
 *Page 1